  Case 1:20-cv-04844-NGG-CLP Document 35 Filed 10/20/20 Page 1 of 2 PageID #: 897




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                   LITIGATION BUREAU

                                        Writer’s Direct Dial: (212) 416-8029
    By ECF                                      October 20, 2020
    Hon. Nicholas G. Garaufis
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201
            Re:    The Roman Catholic Diocese of Brooklyn, New York v. Cuomo
                   20-cv-4844 (E.D.N.Y.) (NGG-CLP)
    Dear Judge Garaufis:
            This Office represents Governor Andrew M. Cuomo, the defendant in the above-
    referenced matter. I write in response to the letter of Plaintiff’s counsel Randy Mastro to Your
    Honor of October 19, 2020 (ECF No. 34) seeking that this Court grant Plaintiff “injunction
    pending appeal.” Mr. Mastro writes: “Should the Court desire formal motion practice, Plaintiff is
    prepared to file papers within a day and will waive reply. As an alternative to formal briefing, the
    Diocese respectfully asks this Court to accept this submission as Plaintiff’s letter-motion for an
    injunction pending appeal, and to enter an expedited ruling based on the parties’ prior
    submissions.”
            Defendant will, of course, submit opposition papers as the Court directs. However,
    Defendant respectfully submits that further briefing will be unnecessary. Plaintiff asks the Court,
    in effect, to stay its own ruling (Memorandum and Order dated October 16, 2020 (ECF No. 32)),
    and summarily grant Plaintiff the injunctive relief that the Court already denied after an
    evidentiary hearing and extensive briefing. The four factors that courts consider when
    determining whether to grant a stay pending appeal are “(1) whether the stay applicant has made
    a strong showing that he is likely to succeed on the merits; (2) whether the applicant will be
    irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the
    other parties interested in the proceeding; and (4) where the public interest lies.” U.S. S.E.C. v.
    Citigroup Glob. Mkts. Inc., 673 F.3d 158, 162 (2d Cir. 2012).
            In the present case, Plaintiff argues only that the Court has found that it will suffer
    irreparable harm as a result of the operation of Executive Order 202.68, in effect, conceding that
    it cannot show the other three factors necessary for a stay. Plaintiff could not do so in any event.
    The Court has already found in its well-reasoned opinion that Plaintiff could not establish
    likelihood of success on the merits or that the balancing of the equities or the public interest
    favored Plaintiff here. Simply put, the government has a compelling interest in protecting the
    public health, especially during the present deadly pandemic. As important as the interests raised
    by Plaintiff are, they are outweighed by the compelling public health interests being advanced by
    the State here. See Memorandum and Order (ECF No. 32) at 23 (“Given the pandemic, EO
                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
Case 1:20-cv-04844-NGG-CLP Document 35 Filed 10/20/20 Page 2 of 2 PageID #: 898

 Hon. Nicholas G. Garaufis
 October 20, 2020                                                                              Page 2


 202.68 is clearly ‘rationally related to a legitimate state interest,’ and it is therefore exceedingly
 unlikely to infringe on the Diocese’s First Amendment free exercise rights…. The public interest
 analysis, and accordingly the balancing of the equities, cuts in favor of the State, which is trying
 to contain a deadly and highly contagious disease.”)
        Accordingly, Plaintiff has not shown entitlement to “injunction pending appeal,” and its
 application for that relief should be denied accordingly.
        Thank you for Your Honor’s consideration of this matter.


                                                Respectfully submitted,


                                                /s/ Seth J Farber /
                                                Seth J. Farber
                                                Assistant Attorney General
                                                Seth.Farber@ag.ny.gov


 cc: All Counsel (via ECF)
